Citation Nr: 0728497	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-29 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for low back disorder, to 
include degenerative joint disease, degenerative disc 
disease, and lumbar strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to June 
1971, the veteran also served in the Navy reserves.   

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In February 2007, the Board remanded this case for additional 
development.  Substantial compliance having been completed, 
the case has been returned to the Board.  

The veteran initially requested a hearing in front of the 
Board, but subsequently withdrew that request. 


FINDING OF FACT

Competent medical evidence of record supports a finding that 
current low back disorder more likely than not is a result of 
the veteran's active military service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
low back disorder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and 
its implementing regulations apply to this case.  However, as 
the Board will grant the benefit sought by the appellant in 
this decision, further discussion of the VCAA is unnecessary.

II. Service Connection

The veteran asserts that he has a low back disorder caused by 
injuries while serving on active duty in the United States 
Navy.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as degenerative 
joint disease, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records show that he injured 
his lower back in service.  For example, the veteran was 
examined in 1967 after complaining of lower back pain and was 
diagnosed with low back strain.  At that time the veteran 
stated that he had injured his lower back three times since 
boot camp.  The veteran was also examined in 1971 for low 
back pain.  Additionally, the veteran has submitted competent 
medical evidence of a current low back disability.  Most 
recently, in a March 2007 VA examination report, a VA 
physician noted that previous magnetic resonance imaging 
(MRI) showed some degenerative disc disease in multiple 
levels of the veteran's spine.  The record contains competent 
medical evidence of an in-service injury and of a current 
disability; therefore, the remaining question is whether or 
not the in-service injury and current low back disorder are 
related.  

The competent evidence of record shows that the veteran 
injured his lower back in service and also in a work-related 
accident in 1997.  There are multiple opinions of record as 
to the nature and etiology of the veteran's current low back 
disorder.  Looking at these opinions, along with the other 
competent medical evidence of record, it appears that the 
evidence is in equipoise.  As such, resolving reasonable 
doubt in favor of the veteran, the Board finds that service 
connection is warranted.  

In an October 1999 letter, a private physician explained that 
an MRI from September 1997, approximately two weeks after the 
veteran injured his back lifting a bathtub, showed that the 
veteran had degenerative changes and a central disc 
protrusion at L4-5.  The physician opined that:

[T]his is the cause of the [veteran's] current pain 
and is an aggravation of a pre-existing condition, 
assuming that the protrusion was present prior to 
the incident in question on September 9, 1997.  
Certainly, [the veteran] did have degenerative 
changes.  I do not have clear indication that he 
did have a disc protrusion and this very well might 
have occurred, or certainly did worsen, with the 
incident of lifting the bathtub on that date.  

While parts of this opinion are speculative, the physician 
does state that the veteran certainly had degenerative 
changes prior to his September 1997 injury.  This is evidence 
in favor of a finding that the veteran's current low back 
disorder was not solely caused by his September 1997 injury.  

In July 2002, a private physician reviewed the veteran's 
medical records and opined that there was at least a 
fifty percent chance that the veteran's lumbar disc disease 
was the result of his in-service injury.  It is unclear what 
medical records were reviewed by this physician.    

The veteran was provided with a VA examination in 2003.  The 
examiner opined that the low back problems the veteran had at 
that time were secondary to a 1997 work-related injury and 
not related to service.  However, the examiner did not have 
the claims file available and hence, the service medial 
records and the rest of the claims file were not reviewed.  

In May 2007, the veteran was given another VA examination, 
and the examiner was asked to provide an opinion as to the 
nature and etiology of the veteran's current low back 
disorder based on a review of all of the medical evidence and 
the findings of that examination.  The examiner specifically 
noted a review of the veteran's medical records and claims 
folder.  The examiner explained that the veteran had an 
injury to his lumbosacral spine in the service and a work 
related injury in 1997, and that the veteran worked as a 
policeman and a carpenter.  The examiner then stated that he 
could not say without speculation that all of the veteran's 
pain was coming from his military injury versus his work 
related injury in 1997.  Specifically, when the examiner was 
asked to state his medical opinion, the examiner wrote that 
he could not resolve this issue without resort to mere 
speculation.    

In summary, the competent medical evidence shows that the 
veteran has had at least two injuries to his lower back, one 
of which was during active military service, and that he 
currently has a low back disorder.  Medical professionals are 
in disagreement as to what injury is the cause of the 
veteran's current low back disability.  The only opinion 
given based on all of the medical evidence available is that 
the issue cannot be resolved without resort to mere 
speculation.  Therefore, the Board finds that the evidence is 
in equipoise.  Accordingly, resolving reasonable doubt in the 
veteran's favor, service connection for low back disorder is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for low back disorder is 
granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


